Citation Nr: 0424477	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from March 1962 to July 1965.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a low back disability, bilateral 
hearing loss, and a psychiatric disorder.

On a private hearing examination of April 2000, it was 
indicated that the veteran had a history of noise exposure 
during his military service as an aircraft mechanic.  He was 
found to currently suffer with tinnitus (ringing in the 
ears).  The Board of Veterans' Appeals (Board) finds that 
this examination report raises an informal claim for 
entitlement to service connection for tinnitus.  See 
38 C.F.R. § 3.155 (2003).  In addition, the Board finds that 
this claim is not properly before it at the present time and 
that it is not inextricably intertwined with the issues on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.

The issues of entitlement to service connection for left ear 
hearing loss and a psychiatric disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence required for equitable determinations on the 
issues decided below has been obtained.

2.  The most probative medical evidence has found no causal 
relationship between the veteran's military service and his 
current low back disability.

3.  The lay and medical evidence establishes that right ear 
hearing loss was first demonstrated during active military 
service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  The criteria for service connection for right ear hearing 
loss have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In letters of January 2000 and September 
2001, VA informed the appellant of the actions he must take 
and the type of evidence required to establish his claims for 
service connection of his low back disability and hearing 
loss, as well as of his and VA's respective duties.  This 
letter informed him of the need for lay/medical evidence that 
would show that his hearing loss and low back disability had 
been incurred or aggravated during military service, that he 
currently had these disabilities, and that there was a 
medical nexus between his military service and his current 
disorders.  These letters also notified him of the type of 
actions that were required of him.  While the January 2000 
letter instructed the veteran to obtain and submit relevant 
private medical evidence without any VA assistance, the 
letter of September 2001 corrected this statement and 
informed him that his only duty was to sufficiently identify 
such evidence to VA so that the department could request and 
obtain this evidence.  The September 2001 letter also 
requested the veteran to assist in development of this 
evidence by his own attempt to obtain and forward to VA.  
These letters informed him of the development that would be 
completed by VA in substantiating his claims, to include 
obtaining pertinent medical records and a VA medical 
examination/opinion, if appropriate.  Finally, the September 
2001 letter requested that the appellant submit all pertinent 
evidence in his possession to VA as soon as possible.  See 
this letter's section titled "What Can You Do To Help With 
Your Claim?"

In the Statement of the Case (SOC) issued in August 2000 and 
subsequently issued Supplemental Statement of the Case (SSOC) 
of May 2002, VA specifically notified the appellant of the 
evidence that it had considered.  The SOC and SSOC also 
notified him of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, these 
statements notified him of the laws and regulations governing 
the grant of entitlement to service connection, to include 
38 C.F.R. §§ 3.303 and 3.385.  The SOC notified him of the 
old law and regulations governing VA's duty to assist, while 
the SSOC gave notice of the new law and regulations.  In 
addition, the veteran was allowed the opportunity to comment 
on laws/regulations and reasons/bases concerning the matters 
on appeal.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records and VA treatment records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has 
not asserted that he ever filed claims for disability 
benefits with the Social Security Administration or for 
worker's compensation with the Department of Labor.  Thus, 
there is no indication that other Federal department or 
agency records exist, that are pertinent to the issue decided 
below, which should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded multiple VA 
compensation examinations in February 2002.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA orthopedic 
examiner of February 2002 reported an accurate medical 
history, provided examination findings regarding the 
veteran's low back disability, the appropriate diagnosis, and 
opinions regarding the etiology of this disability.  Based on 
the examiner's detailed discussion of the medical evidence in 
the claims file and the fact that the RO's request for these 
examinations indicates that the claims file was sent to the 
examiner, the Board is satisfied that the orthopedic examiner 
was able to review the pertinent medical history in 
connection with the examination.  However, as discussed 
below, the audiology opinion of February 2002 appears to be 
inadequate as it was seemingly based on the wrong 
interpretation of the separation audiometric test results.  
Regarding the issue of entitlement to service connection for 
left ear hearing loss, this matter is further discussed in 
the remand portion of this decision.

In written contentions of June 2004, the veteran's 
representative argued that the February 2002 orthopedic and 
audiological examinations were inadequate for VA purposes.  
In the decision below, the Board grants all benefits sought 
on appeal regarding the issue of service connection for right 
hearing hearing loss, therefore, any error in development of 
this claim is moot.  In the following remand, the Board 
concedes that the February 2002 audiological opinion is 
inadequate for reasons other than those argued by the 
representative and will seek further development of the 
medical evidence.

Regarding the orthopedic examination, the representative 
contends that the etiology opinion provided by the examiner 
violates the United States Court of Appeals for Veterans 
Claims (Court) precedent set in Stegall v. West, 11 Vet. App. 
268, (1998).  According to Stegall, a Court or Board remand 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  Id. at 270-71.  The 
representative notes that in the examination request the RO 
asked the examiner to: 

...furnish medical opinion as to whether it 
is more likely than not, less likely than 
not, or as likely as not, that the back 
[complaints] in service were early 
manifestations of current back 
disability. 

The examiner of February 2002 provided the following opinion:

It would appear to me that after over 
thirty years that his back disease is 
progressive degenerated changes not 
related to his military service.

It is contended by the representative that this opinion does 
not conform to the RO's instructions and should have been 
phrased in language used in the question (i.e. more likely 
than not, less likely than not, or as likely as not).  It is 
further contended that the language used by the examiner was 
too vague.  The representative found that the Stegall opinion 
should apply to this case and the Board must remand for 
another VA examination that contains an opinion phrased in 
the language of the RO's question.

Initially, the Board notes that the Stegall decision only 
addressed the Secretary's and Board's responsibility to 
ensure that remand instructions are complied with by the RO.  
The laws cited in this decision specifically discuss 
jurisdictional issues of the Board and Court.  See 
38 U.S.C.A. §§ 7104, 7263.  The Court had no discussion, 
dicta or otherwise, in this decision regarding an examiner's 
compliance with an RO adjudicator's examination request.  
Second, the Board finds that the February 2002 opinion 
substantially complies with the RO's examination request.  
That is, the language used by the examiner clearly indicates 
that the preponderance of the medical evidence is against a 
finding that the veteran's current low back disability was 
caused or aggravated by military service.  Instead of the 
more legalese language provided by the RO ("less likely than 
not"), the examiner categorically stated that there was no 
relationship ("not related to").  See Tirpak v. Derwinski, 
2 Vet. App. 609, 61 (1992); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (Cases where the Court indicates that adjudicators are 
required to weigh the probative value placed on language used 
by medical professionals in opinions provided to VA).  Thus, 
the February 2002 examiner's language is clear and to the 
point, and fully addressed the question posed by the RO's 
examination request.  To require examiners to always use 
specific language provided by an adjudicator would appear to 
violate the ruling in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), which prohibits a VA adjudicator from making 
unsubstantiated medical determinations.  In many cases, the 
medical issues may be more complex than the adjudicator 
realizes and language provided by such a layperson would be 
inadequate to form the appropriate medical opinion.

The Court's decisions subsequent to its holding in Stegall 
also support the proposition that the Board can determine 
that a medical professional's actions are substantially in 
compliance with a development request, even if those actions 
(or language used by an examiner) does not slavishly follow 
the remand instructions.  In Evans v. West, 12 Vet. App. 22 
(1998), the Board had remanded a case so that the veteran 
could be observed during a period of hospitalization and have 
a Veterans Health Administration (VHA) physician provide an 
opinion based on this hospitalization.  On remand, the 
veteran was hospitalized, but the opinion was not obtained 
until a separate VA examination conducted after the period of 
hospitalization.  The representative argued that these 
actions did not comply with the Board remand instructions and 
the case should be further developed under the precedent of 
Stegall.  However, the Court ruled that the purpose of the 
Board's remand was to secure information, i.e., an 
examination and an opinion as to the appellant's alleged knee 
condition, and information which the Board sought to secure 
was, in fact, provided even if the VHA actions were not to 
the letter of the remand instructions.  In such a situation, 
the Court found that VA's actions had substantially complied 
with the Board remand instructions and further remand or 
development was not warranted.  Id. at 30-31.

In the current case, the Board finds that the VA examiner's 
opinion of February 2002 substantially complies with the RO's 
examination instructions.  That is, the instructions 
requested a nexus opinion to be given and the examiner 
provided such an opinion in clear and direct language.  Thus, 
this examination provided the information sought by the RO 
and is fully adequate for VA purposes.

The veteran has identified private medical treatment of his 
claimed disabilities.  VA obtained the identified records in 
the possession of a private medical facility in February and 
May 2000.  The veteran directly submitted medical evidence 
from his private chiropractor in April 2000 and an audiology 
examination of April 2000.  As all private medical records 
identified by the veteran have been incorporated into the 
claims file, there is no further duty to assist the veteran 
in the development of this evidence nor any duty to inform 
him of any failure to obtain such identified evidence.  See 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1), (e).  

In his substantive appeal (VA Form 9) received in September 
2000, the veteran indicated that he did not wish to appear 
before the Board at a hearing.  However, he did request a 
hearing before a Decision Review Officer (DRO) located at the 
RO.  The veteran later withdrew this hearing request in July 
2001.  By letter of November 2002, VA informed him that his 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In March 2000, the RO initially denied the claims on appeal.  
The veteran was not provided adequate VCAA notice until 
September 2001.  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by decisions of the Court.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  While the Court has not addressed 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  See 38 U.S.C.A. § 7261(b)(2); see 
also Conway v. Principi, supra. (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in 38 U.S.C.A. § 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

The Board finds that in the current case the timing of the 
VCAA notice is non-prejudicial to the claimant.  To find 
otherwise would require the Board to remand this case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications in this 
case, as well as to nullify the notice of disagreement and 
substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Regardless, the RO provided a SSOC to the 
appellant in May 2002 that readjudicated the issues on appeal 
under the provisions of the VCAA.  This decision appears to 
correct any deficiency in the timing of the VCAA notice.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303 are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

At the time of his entrance examination in February 1962, the 
veteran did not report any prior medical history of low back 
problems.  On examination, his spine and musculoskeletal 
system were found to be normal.  Military outpatient records 
noted complaints of low back pain and stiffness in May 1962.  
He claimed that these symptoms happened when he stood at 
attention and parade rest.  The assessment was apparent 
muscle strain in the paravertebral muscles.  In April 1963, 
the veteran complained of low back pain.  He denied receiving 
any trauma to his low back or symptoms that this pain 
radiated into his legs.  The veteran noted that this pain 
limited his back movement.  On examination, there was mild 
lumbar paravertebral muscle spasm.  The impression was back 
strain.  

The veteran was given a comprehensive physical examination 
for flight purposes in January 1965.  He did not report any 
prior medical history of low back problems.  On examination, 
his spine and musculoskeletal system were normal.  He was 
approved for "flying class III."

The veteran was given a separation examination in June 1965.  
He again did not report any prior medical history of low back 
problems.  The examination report indicated that his spine 
and musculoskeletal system were normal and no defects with 
his low back or lumbar spine was noted by the examiner.

The veteran was given a private physical examination 
(presumably in 1972) after seeking psychiatric treatment.  
This examination did not report any complaints of low back 
symptoms nor did it find any disorder associated with the low 
back.  He received private treatment for a skull fracture in 
December 1974.  This examination report also failed to 
indicate any low back complaints or disabilities existed.  

In a letter of April 2000, the veteran's private chiropractor 
described the veteran's current treatment and findings.  The 
veteran complained of recurring low back pain (an episode 
every three to six months that lasted three days) that had 
existed since his military service.  He claimed that he had 
injured his back on three occasions during his military 
service, to include a 12-foot fall from a stand while working 
on a flight line.  Lumbar spine X-rays reportedly showed 
"levo rotary scoliosis apex" at the L3 vertebra, wedging of 
the disc space at the L2-L3 level, and large osteophytes on 
the anterior and lateral aspects of the L3 vertebra.  The 
chiropractor opined that the veteran's degenerative changes, 
particularly at the L3 level, were "probably [the] result 
from an injury over 30 years ago and certainly not 
inconsistent with one 40 years ago."

The veteran was afforded a VA orthopedic examination in 
February 2002.  He claimed that he had fallen off of a "B4 
stand" sometime in 1962 or 1963.  The veteran asserted that 
he had sought medical treatment for this injury on several 
occasions during military service.  His symptoms were back 
pain with no radiation into his legs.  The veteran claimed 
that he did not complain of his back pain very much during 
military service because "it was not the proper thing to 
do."  Since his military service, he complained of periodic 
back pain with an occasionally severe "low back attack" 
that would leave him bedridden for three days.  He noted that 
he continued to work as a mechanic.  A VA lumbar X-ray 
revealed mild levoscoliosis, right lateral compression at the 
L1-L2 level, relative thinning of the L1/L2-L3/L4 disc 
spaces, demineralized spine, and vascular calcification.  The 
lumbar spine had normal alignment and the pedicles were 
intact.  The examiner appears to diagnosis degenerative 
changes to the lumbar spine.  He made the following comments:

The question is asked if his current 
condition is related to his injury in the 
service.  It would appear to me that 
after over thirty years that his back 
disease is progressive degenerative 
changes not related to his military 
service.

The veteran has asserted that his current low back/lumbar 
spine disability was incurred during his military service.  
While the veteran is competent to relate evidence of injury 
or symptoms, he is not competent to provide evidence on 
diagnosis or etiology of a disease or disability.  Only a 
medical professional can provide such evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The service medical records, while reporting two episodes of 
back pain and spasm, fail to note any traumatic injury to the 
back.  In addition, after the treatment of April 2003, the 
veteran failed to ever again complain of low back problems.  
On medical histories taken in January and June 1965 he did 
not report any ongoing medical history of back problems and 
both examiners found his spine and musculoskeletal system to 
be normal.  

However, the medical history reported by the veteran on 
examination in April 2000 and February 2002 was substantially 
different than that noted in the service medical records.  In 
recent years, the veteran has reported several back injuries 
during active service to include falling from a high platform 
while working on aircraft.  He also appears to claim that he 
had ongoing back symptoms from the time of these injuries to 
the present.  However, there is no objective evidence during 
military service that such injuries occurred.  Even when 
seeking medical attention in May 1962 and April 1963 for his 
back complaints, the veteran denied any traumatic injury to 
the back.  When given the opportunity to report a medical 
history of back problems in January and June 1965, the 
veteran failed to do so.  He has not claimed to have received 
any medical treatment for his back problems from the time of 
his separation to the April 2000 chiropractor visit.  In 
fact, intercurrent physical examinations during the 1970s did 
not report any complaints or findings for a low back 
disability.  Based on the objective medical record, the Board 
finds little contemporaneous evidence that the veteran 
sustained low back injuries during military service that 
resulted in a chronic low back disability.

There are two medical opinions of record that have discussed 
the etiology of the veteran's current low back disability.  
The first was provided by the private chiropractor in April 
2000.  While this examiner appears to place the onset of the 
veteran's low back disability to the period of his active 
military service, the history reported by the veteran during 
this examination is not supported by the contemporaneous 
evidence.  There is no indication in the April 2000 report 
that this examiner was afforded the opportunity to review the 
contemporaneous medical records.  The Court held in Godfrey 
v. Brown, 8 Vet. App. 113, 114 (1995), that VA is not 
required to accept a healthcare professional's opinion that 
is based solely on the appellant's recitation of a medical 
history.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court found that a medical opinion was immaterial when 
there is no indication that the writer had reviewed the 
service medical records or any other relevant documents which 
would have enabled the healthcare professional to form an 
opinion on an independent basis.  As the April 2000 opinion 
was based on an uncorroborated medical history recited by the 
veteran, this opinion holds little probative value in 
determining the etiology of the veteran's low back 
disability.

The second opinion discussing the etiology of the veteran's 
low back disability was provided by the VA examiner in 
February 2002.  Not only did this examiner consider the 
veteran's recited history, but he also had the opportunity to 
review the medical history contained in the claims file.  The 
examiner determined that the veteran's military service 
experiences had no causal relationship to his current low 
back disability.  The Board finds this examination and 
opinion to be the most probative of record as it was based on 
review of the medical history, thorough physical examination 
of the veteran, and review of radiological studies of the 
lumbar spine.

Based on the above analysis, the Board finds that the 
preponderance of the  probative medical evidence is against a 
finding that the veteran's current low back disability 
warrants service connection.  While the veteran is competent 
to report symptoms, the most probative medical evidence and 
opinion finds no causal relationship between the veteran's 
current low back disability and his in-service complaints.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of diagnosis and etiology of 
a disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disability and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service personnel records reveal that his 
primary military occupational specialty was as an aircraft 
mechanic.  At the time of his entrance examination in 
February 1962, he did not report any prior medical history of 
ear or hearing problems.  On examination, his ears and 
eardrums were found to be normal.  Audiometric testing 
revealed the following results. (Please note: the Board has 
converted all in-service audiometric results from the then 
accepted American Standards Association (ASA) measurements to 
the currently accepted International Organization for 
Standardization (ISO) measurements.)

HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
15
15
10

On a flight status examination conducted in January 1965, the 
following audiometric results were obtained:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
15
15
50

The veteran's separation examination of June 1965 noted the 
following audiometric results:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
10
30
25

Both the January and June 1965 examinations found the 
veteran's ear and eardrums to be normal.  Neither examiner 
commented that any hearing defect existed.  

The veteran obtained a private audiology examination in April 
2000.  This examination report appears to indicate that the 
veteran was exposed to high levels of noise during his 
military service and in subsequent civilian work 
environments.  His current complaints included hearing loss 
and tinnitus.  Examination found the ear canals and eardrums 
to be clear and within normal limits.  However, a right ear 
infection was reported.  While not interpreted by the 
examiner, the private audiometric testing appears to have 
obtained the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
55
65
70

The veteran was given a VA hearing examination in February 
2002.  This examination indicated that there were no otologic 
abnormalities found.  The results of the audiometric testing 
revealed:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
10
50
55
60

Speech recognition was 96 percent in the left ear.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  The examiner opined that the veteran's current hearing 
loss was not related to the veteran's noise exposure in 
military service.  He based this opinion on the audiometric 
results reported in June 1965, which the current examiner 
characterized as "completely normal."  

Initially, the Board notes that the veteran's auditory 
threshold at 4,000 Hertz on the audiometric testing in 
January 1965 is substantially abnormal based on the 
guidelines of 38 C.F.R. § 3.385.  The auditory threshold at 
this frequency in January 1965 (50) was substantially worse 
than that reported on his entrance examination in February 
1962 (10).  While the separation examination of June 1965 
reports a better auditory threshold of 25 at 4,000 Hertz, 
this is still worse than that reported in February 1962.  In 
addition, the June 1965 examination also noted worse auditory 
threshold at 3,000 Hertz (30) than on the entrance 
examination (15).  To the Board, the in-service audiometric 
evidence clearly shows that high frequency hearing at 3,000 
and 4,000 Hertz was worse when the veteran left service than 
it had been when he entered.

While the June 1965 examination results appear to indicate an 
auditory threshold below that recognized as a hearing 
disability under 38 C.F.R. § 3.385, the Board cannot find any 
evidence indicating that this examination holds more 
probative weight than the January 1965 examination.  Both 
examinations were conducted within months of each other and 
can be considered contemporaneous.  No defect in the testing 
was noted by the examiners.  As these examinations hold equal 
probative value, any doubt regarding the veteran's auditory 
threshold at 4,000 Hertz must be resolved in his favor.  See 
38 U.S.C.A. § 5107(b).    Therefore, the Board finds that the 
veteran's in-service audiometric testing reveals the 
existence of a hearing disability during active service that 
was not in existence at the time of his entrance into the 
military.  Current audiometric testing reveals that a right 
ear hearing disability exists and the lay evidence shows that 
this loss of hearing acuity has existed ever since the 
veteran's noise exposure during military service.

The VA examiner of February 2002 found no nexus between the 
current hearing loss and the veteran's military service.  
However, the Board finds that this examination carries little 
probative value.  First, the examination failed to test or 
report hearing acuity at the 500-Hertz level as required by 
38 C.F.R. § 3.385.  Second, while the examiner had access to 
the service medical records, it appears that his review of 
these records was less than thorough.  This examiner failed 
to discuss the audiometric testing of January 1965 that noted 
a clear hearing disability at 4,000 Hertz.  These findings 
were not reconciled with the improved hearing results noted 
in June 1965.  In addition, the examiner failed to discuss 
the relevance of the noted loss of hearing acuity at 3,000 
and 4,000 Hertz noted in 1965 when compared to the hearing 
acuity reported upon entrance in February 1962.  See Hensley 
v. Brown, 5 Vet. App. 155,   (1993) (38 C.F.R. § 3.385 which 
operates to establish when measured hearing loss is a 
disability for which compensation may be paid, does not 
preclude service connection for current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation; veteran may still establish service connection 
for current hearing loss with evidence that the current 
disability is causally related to military service.)

Finally, it appears to the Board that the February 2002 
examiner failed to convert the military audiometric results 
from the prior ASA standard to the ISO standard.  The 
examiner noted that the June 1965 test results were 
completely normal.  The unconverted results were noted in 
June 1965 to be:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
20
20

Such results would be considered normal under the ISO 
standard.  However, the converted results noted in June 1965 
are not normal at the 3,000-Hertz level (30).  Therefore, it 
appears that the February 2002 examiner failed to properly 
evaluate the service medical records and did not make any 
attempt to reconcile inconsistent in-service findings.

As the February 2002 opinion carries little probative value, 
the Board will reconcile the inconsistent in-service 
audiometric findings in the veteran's favor.  Based on these 
findings that show a recognized hearing disability was 
incurred in the right ear during military service, service 
connection for such a disability must be awarded.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

For the reasons noted in the above decision, the Board finds 
that the VA hearing examination conducted in February 2002 is 
inadequate for VA purposes.  In addition, the Board finds 
that the VA psychiatric examination of February 2002 is also 
inadequate for VA purposes.  While this examination noted a 
medical history that included in-service psychiatric symptoms 
and a diagnosis of a current psychiatric disability, this 
examination failed to provide an opinion on the etiology of 
the current disorder.  In addition, a review of the service 
medical records noted psychiatric complaints and treatment by 
a military psychiatric clinic.  Under the circumstances, a 
new psychiatric examination must be obtained that includes an 
opinion on the etiology of the current psychiatric disorder 
and/or if a causal relationship exists with the veteran's 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (VA's duty to assist includes a medical opinion 
evaluating a claimant's medical history to determine whether 
an event in service could reasonably have caused a current 
disability.)

A service outpatient record of July 1962 noted the veteran's 
complaint of being "nervous."  A military psychiatric note 
dated in September 1962 indicated that his "readjustment 
program" had been terminated and his condition improved.  A 
review of the available service medical records fails to show 
that VA has obtained these "readjustment program" treatment 
records.  On remand, a specific request for all military 
psychiatric inpatient and outpatient records should be made 
with the National Personnel Records Center (NPRC).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  
2.  The VBA AMC should contact the 
veteran and request that he identify all 
treatment for his psychiatric disorder 
and hearing loss since February 2002.  
Thereafter, VA should request all medical 
evidence from the identified sources.  
All responses or evidence received from 
these requests should be associated with 
the claims file.  

3.  The VBA AMC should contact VA's North 
Texas Health Care System and request 
copies of the veteran's inpatient and 
outpatient treatment dated from January 
2000 to the present time.  These records 
should be incorporated into the veteran's 
claim file.

4.  The VBA AMC should contact the 
National Personnel Records Center and 
request that it provide the veteran's in-
service mental hygiene/psychiatric 
treatment records.  If such records are 
unavailable, the NPRC should be 
instructed to provide VA with a negative 
response and the reasons for the 
inability to provide the requested 
records.  All evidence and responses 
received from this request must be 
incorporated into the claims file.

5.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded VA psychiatric and hearing 
examinations.  The purpose of these 
examinations is to determine the 
existence and etiology of any current 
left ear hearing loss and/or any 
psychiatric disability.  The claims 
folder must be sent to the examiners for 
review.  A copy of this decision/remand 
must also be provided to the examiner.  
(In this regard, the VA hearing examiner 
should be provided copies of the Board's 
above decision that provides converted 
scores for the veteran's in-service 
audiometric testing.)  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
examination reports. 

Psychiatric Examination

The in-service medical records note 
complaints of nervousness and psychiatric 
treatment.  The veteran was again treated 
for psychiatric problems during the early 
1970s and has a current psychiatric 
diagnosis.  After a review of the 
complete medical history contained in the 
claims file, the examiner should 
determine whether the veteran suffers 
with a psychiatric disability.  If so, 
this disability should be identified and 
the appropriate diagnosis provided.  
Then, the examiner should determine 
whether it is at least as likely as not 
that any current psychiatric disability 
had its onset during active service or is 
related to any in-service disease or 
injury.

Hearing Examination

The examiner is requested to provide the 
appropriate audiometric testing and 
report hearing threshold values at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in compliance with regulations 
at 38 C.F.R. § 3.385.  After a review of 
the complete medical history contained in 
the claims file (to include the Board's 
conversion of in-service audiometric 
values from the ASA standard to the ISO 
standard), the examiner should determine 
whether the veteran currently suffers 
with left ear hearing loss.  Then, the 
examiner should determine whether it is 
at least as likely as not that any left 
ear hearing loss had its onset during 
active service or is related to any in-
service disease or injury, including 
noise exposure.

6.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.    

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



